                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

J.C. HIGGINBOTHAM                                                                    PETITIONER

V.                                                                     NO. 1:21-CV-00110-SA-RP

TIMOTHY BARNES                                                                     RESPONDENT

                           ORDER TRANSFERRING CASE TO THE
                            FIFTH CIRCUIT COURT OF APPEALS

        This matter comes before the Court, sua sponte, for consideration of the transfer of this

cause. Petitioner J.C. Higginbotham, proceeding pro se, has submitted a petition for a writ of

habeas corpus under 28 U.S.C. § 2254. Doc. # 1. The petitioner pled guilty and was sentenced

on a charge of capital murder in the Circuit Court of Winston County, Mississippi, on December

1, 2009. See id. Higginbotham has filed at least one other unsuccessful § 2254 petition

concerning the same conviction which he now seeks to challenge. See Higginbotham v. Davis,

1:11-CV-00064-SA-DAS (dismissed for failure to exhaust state court remedies); Higginbotham

v. State of Mississippi, 1:13-CV-00207-GHD-JMV (dismissed with prejudice as untimely filed).

        The Antiterrorism and Effective Death Penalty Act requires that before a district court

considers a second or successive petition, “the applicant shall move in the appropriate court of

appeals for an order authorizing the district court to consider the application.” 28 U.S.C. §

2244(b)(3)(A). Higginbotham has failed to obtain such authorization. Rather than dismissing

Higginbotham’s petition on this basis, the Fifth Circuit has allowed district courts to transfer the

petition for consideration pursuant to 28 U.S.C. § 2244(a) and (b)(3)(C). See In re Epps, 127

F.3d 364, 365 (5th Cir. 1997).

        Therefore, in the interest of justice and judicial economy, it is hereby ORDERED:

     1) That this petition shall be TRANSFERRED to the Fifth Circuit Court of Appeals for the
petitioner to seek permission to file his successive § 2254 petition;

   2) That the Clerk of Court is directed to transfer this petition and the entire record to the

Fifth Circuit Court of Appeals in accordance with 28 U.S.C. § 2244(a) and (b)(3)(C), and In re

Epps, 127 F.3d at 365;

   3) That Higginbotham’s pending motion to proceed in forma pauperis [2] is dismissed as

moot; and

   4) That this case is CLOSED.

       This, the 6th day of July, 2021.

                                              /s/ Sharion Aycock
                                              UNITED STATES DISTRICT JUDGE




                                                 2
